Title: Philip R. Fendall to James Madison, 15 June 1833
From: Fendall, Philip Richard
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Office of the American Colonization Society,
                                Washington,
                                June 15. 1833.
                            
                        
                        I have the honor to acknowledge the receipt of your letter of the 12th. inst., inclosing fifty dollars for the
                            use of the American Colonization Society.
                        Permit me to say on behalf of the Board, that they entertain a due sense of this and other indications of
                            various kinds, heretofore given, of your attachment to the cause of African Colonization. To the Managers it is a source
                            of pleasure and of pride, that at the head of this cause is a citizen whom common consent proclaims to be the wisest and
                            the most virtuous of our Statesmen. Should they persevere in conducting it on principles faithful to its object, it cannot
                            fail in ultimately achieving a triumph of reason and benevolence, that must add something to the glory of even his honoured name.
                        That Heaven may be pleased long to continue your life, a life pure as it is illustrious, is, Sir, the humble
                            but earnest wish of your fellow citizen,
                        
                            
                                P. R. Fendall, Assistant Secretary
                        
                    